} Case 20-10343-LSS Doc 4558 ~Filed 05/18/21 Page 1 of 3

ee...

: F Mog
| this as ae «... weightie ov. oe
laboat the RSW Case at Bisel tFivkes

Mounting To. Save Them 6 ot They . Renlly ee
. donut CAry. aboot Tt he Victims. Thea.” Qe.
| Seem. Te be Worr, ed abot There

| Coe ld uy T Ble, there Lusre Ths Wen Clams
fe Thnk there B hore. thea Tet alcove

Woe p a3Sed QAwity anda lot Die not

 

r Come cbeth wrth rm Clarag Thenalso_
1 Se ze Thace En Re fl mant- 1S Dowd. ow...
[Tem 68 urs old new  TNed Two. Beus.
one S . BS now andthe other. Is YD aad
| Otten. Wo at Hagpned Teme ay ther
. [ok Bucars old Did BSA Raa (ly phan
tf aw rites au two Rous Te get the Sam

Jabuse dort trmk So - ST wou le
Like ye. Teas K SSA. why dou then
TA Ento]) ments are. ow WN. Lt oe
Ithere. OWN, Rau Since Tren Oot |
Want to deo The R 16 Wh Vhong would

   
     
     
 

[Rarhey Uv Have. them es ete Riel. of.

 

 
 

Q |

® and doncke to. aAchi ldvens Ora, _
. (weeavee The BSA wil never Cha rare
a TThis 19. Geon Gong on dor 00. -

Det uHIAR tha belthe la®e Toetom

. \millions, nov Enovah dor what Live _ oe
| Went “he oug ho Then areete.. Oe
 (ICant Beleve Then Can find |
JOS manny EN | People To. Lap lous
IAS They Hoye Gell 0 coulk an ory.
and en Bit ©. Rrow v Have o thes Things

@) Case 20-10343-LSS l 4558 Filed 05/18/21 Page 2 of 3
N\.

     

_4.

To deal with TTranks’ Bor You Time

 

 

 

Jin y Phone 5

 

 

 
Case 20-10343-LSS Doc 4558 «~Filed 05/18/21 Page 3 of 3

 

Justice Lave Seller Sd pen Stern

BSA. Ponkeugtiy CaSe ig *

TH marked Steel | th
W1 ling ten TE Layo) 2 oor .

See ee

£ gti} ~S02995

jifeatijy ij
Pipableadiaa,
i tl ahaay Ternell aly pay
